United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 99-1639EA
                                _____________

Dustin Andrus, by and through his      *
guardians Sharan Andrus and Rose       *
Givens; Sharan Andrus; and             *
Rose Givens,                           *
                                       *
             Appellees,                *
                                       * On Appeal from the United
       v.                              * States District Court
                                       * for the Eastern District
                                       * of Arkansas.
State of Arkansas, Arkansas State      *
Police Department, and John Bailey,    *
Director, Arkansas State Police        *
Department,                            *
                                       *
             Appellants.               *
                                  ___________

                            Submitted: September 17, 1999
                                Filed: November 30, 1999
                                 ___________

Before RICHARD S. ARNOLD and LOKEN, Circuit Judges, and SIPPEL,1
      District Judge.
                           ___________



      1
      The Hon. Rodney W. Sippel, United States District Judge for the Eastern and
Western Districts of Missouri, sitting by designation.
RICHARD S. ARNOLD, Circuit Judge.


       Defendants moved for the dismissal of claims against them on the ground of
Eleventh Amendment immunity. The District Court2 partially denied their motion,
retaining John Bailey in his official capacity for purposes of injunctive relief. The
defendants appeal, and we affirm. We hold that the complaint sufficiently requests
injunctive relief against Col. Bailey to survive a motion to dismiss.

                                          I.

       Plaintiffs filed claims under 42 U.S.C. § 1983 against the State of Arkansas and
the Arkansas State Police Department, among others. The plaintiffs' complaint
requested monetary damages and injunctive relief for alleged violations of Dustin
Andrus's constitutional rights during an arrest and for the State Police Department's
allegedly unconstitutional supervisory policies. Before any response, the plaintiffs
amended their complaint, adding the State Police Colonel and Director, John Bailey,
as a defendant.

        Some of the defendants, including Col. Bailey, made a motion to be dismissed
from this action, claiming Eleventh Amendment immunity. The plaintiffs did not
contest the dismissal of the State and the State Police, but argued that the motion
should be denied as to Col. Bailey because they sought injunctive relief against him.
The District Court entered an order dismissing the State and the State Police
Department, but denied the defendants' motion with regard to Col. Bailey, who was



      2
       The Hon. Henry Woods, United States District Judge for the Eastern District
of Arkansas.
                                          -2-
retained as a defendant in his official capacity, for purposes of plaintiffs' claim for
injunctive relief.

                                            II.

       On appeal, defendants argue that the District Court should have dismissed the
plaintiffs' official-capacity claim against Col. Bailey under the Eleventh Amendment.3
The Eleventh Amendment does not bar official-capacity claims for injunctive relief
against state officials. Ex Parte Young, 209 U.S. 123 (1908). Defendants argue,
however, that the plaintiffs' complaint must be read to request only monetary damages
against Col. Bailey. A claim for damages against a state employee in his official
capacity is barred under the Eleventh Amendment. Will v. Michigan Dept. of State
Police, 491 U.S. 58 (1989). We review the District Court's denial of defendants'
motion to dismiss de novo. Breedlove v. Earthgrains Baking Companies, 140 F.3d
797, 799 (8th Cir. 1998).

       Defendants argue that Egerdahl v. Hibbing Community College, 72 F.3d 615
(8th Cir. 1995), requires us to interpret plaintiffs' complaint as requesting only monetary
damages. In Egerdahl, we held that if a complaint is silent, or only hints at the capacity
in which a state officer is sued for monetary damages, the complaint should be
interpreted as an official-capacity claim. Id. at 619. In actions against officers, specific
pleading of individual capacity is required to put public officials on notice that they will
be exposed to personal liability, Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989); in
addition, Fed. R. Civ. P. 9(a) requires a plaintiff to plead capacity to the extent
necessary to show jurisdiction, and the Eleventh Amendment places a jurisdictional
limit on actions against officers in their official capacities. Nix, 879 F.2d at 431.


       3
       This is an issue that may be raised by interlocutory appeal under the collateral-
order doctrine. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506
U.S. 139 (1993).
                                            -3-
        By analogy with Egerdahl, defendants argue that the plaintiffs in this case should
have been required to request injunctive relief against Col. Bailey as specifically as if
they were pleading individual capacity. As in Egerdahl, jurisdiction is an issue here
because official-capacity suits may be brought against state officials only for injunctive
relief. The analogy, however, is not perfect. The real party in interest in an official
capacity suit is the State, see Hafer v. Melo, 502 U.S. 21, 25 (1991); accordingly, a
plaintiff puts the State on notice that relief is sought against it by suing an officer in his
official capacity. Additionally, Fed. R. Civ. P. 9 does not create any special pleading
requirements relating to requests for relief, as it does with capacity, and, as a general
rule, requesting incorrect relief is not grounds for dismissal. See Fed. R. Civ. P. 54(c);
Holt Civic Club v. Tuscaloosa, 439 U.S. 60, 66 (1978) (prayer for relief may be looked
to where there is doubt as to the substantive theory under which plaintiff is proceeding,
but omissions in the prayer are not in themselves a barrier to redress of a meritorious
claim).

        We think the complaint requests injunctive relief against Col. Bailey with
sufficient clarity. It is true that plaintiffs' complaint makes no explicit request for
injunctive relief against Col. Bailey by name. (The complaint also makes no specific
request for monetary damages against Col. Bailey.) Plaintiffs' complaint, however,
does specifically request injunctive relief: first, plaintiffs request an injunction
requiring the State to establish a citizens' review commission to oversee and evaluate
misconduct by officers and supervisors of the State Police Department; second,
plaintiffs request that the commission be given authority over police supervisors and
officers to subpoena their testimony; third, plaintiffs request such other equitable relief
as is just and proper. This last request is easily understood to include injunctive relief
against Col. Bailey, or his successor, if relief needs to be in that form to be effective.

      Plaintiffs' requests for injunctive relief make clear that they are seeking,
generally, such injunctive relief as is just and proper given their allegations, and,

                                             -4-
specifically, such as is necessary to create a citizens' commission to review alleged
police misconduct. In this case, such relief would involve necessarily an injunction
against Col. Bailey as the final policy-maker for the State Police. Plaintiffs ask the
Court to issue an injunction placing police supervisors, a class which includes Col.
Bailey, and state police officers, a group that Col. Bailey's office controls, under the
subpoena authority of a civilian commission. While it is true that this request is not
made against Col. Bailey by name, he is included in a group against whom injunctive
relief is sought. The complaint here could have been clearer, but there is far more here
than the silence and "cryptic hint[s]" as to the plaintiffs' intentions that we found
inadequate in Egerdahl.

                                          III.

       For these reasons, we affirm the District Court's refusal to dismiss Col. Bailey
as a defendant in his official capacity for purposes of injunctive relief. We remand this
case to the District Court for further proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-